CRICHTON, J.,
would grant and assigns reasons:
|,I respectfully disagree with the majority’s decision to deny this writ application, as I believe the court of appeal erred in reversing the trial court’s ruling granting the motion for partial summary judgment filed by defendant Texas Brine Company, LLC. Specifically, I find there are no genuine issues of material fact as to the waiver of the right to rescind the insurance contract. Accordingly, I would grant the writ application filed by Texas Brine Company, LLC, reverse the court of appeal, and reinstate the trial court’s ruling.